                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA


SOUTHERN CREDENTIALING SUPPORT
SERVICES, LLC                                              CIVIL ACTION


VERSUS                                                     NO: 15-7013


HAMMOND SURGICAL
HOSPITAL LLC ET AL.                                        SECTION “H”



                                      ORDER
      Before the Court is Defendants’ Motion to Amend or Alter Order
Granting Summary Judgment (Doc. 191). On March 13, 2018, this Court
granted summary judgment to Plaintiff on its copyright infringement claim.
Thereafter, Defendant filed the instant motion pursuant to Federal Rule of
Civil Procedure 59(e). A Rule 59(e) motion “[i]s not the proper vehicle for
rehashing evidence, legal theories, or arguments that could have been offered
or raised before the entry of judgment.” 1 Instead, Rule 59(e) serves the narrow


      1 Templet v. HydroChem, Inc., 367 F.3d 473, 479 (5th Cir. 2004) (citing Simon v.
United States, 891 F.2d 1154, 1159 (5th Cir. 1990)).
                                             1
purpose of correcting “‘manifest error[s] of law or fact or . . . presenting newly
discovered evidence.’“ 2 “‘Manifest error’ is one that ‘is plain and indisputable,
and that amounts to a complete disregard of the controlling law.’” 3 In the Fifth
Circuit, altering, amending, or reconsidering a judgment under Rule 59(e) “[i]s
an extraordinary remedy that should be used sparingly.” 4 While district courts
have “considerable discretion in deciding whether to grant or deny a motion to
alter a judgment,” denial is favored. 5
       Here, Defendants have not identified any manifest error committed by
this Court, and rather, restate arguments already considered. In addition, the
clarification sought by Defendants regarding the Court’s prior Order was
addressed at trial. No further clarification is necessary.
       Accordingly;
       IT IS ORDERED that the Motion is DENIED.


                        New Orleans, Louisiana this 9th day of October, 2018.



                                          ____________________________________
                                          JANE TRICHE MILAZZO
                                          UNITED STATES DISTRICT JUDGE




       2Advocare Int’l, LP v. Horizon Labs., Inc., 524 F.3d 679, 691 (5th Cir. 2008) (quoting
Rosenzweig v. Azurix Corp., 332 F.3d 854, 863 (5th Cir. 2003)).
      3 Guy v. Crown Equip. Corp., 394 F.3d 320, 325 (5th Cir. 2004) (quoting Venegas–

Hernandez v. Sonolux Records, 370 F.3d 183, 195 (1st Cir. 2004)).
      4 Templet, 367 F.3d at 479 (citations omitted).
      5 Hale v. Townley, 45 F.3d 914, 921 (5th Cir. 1995).

                                              2
